Citation Nr: 1446563	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active military service from May 1987 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are bronchial asthma, rated as 30 percent disabling; headaches associated with allergic rhinitis, rated as 10 percent disabling; and allergic rhinitis, rated as 10 percent disabling; his combined rating is 40 percent. 

2.  Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.16(a), (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, in July 2005 the Veteran submitted a claim seeking entitlement to TDIU which was subsequently denied by the Board in a December 2009 decision.  

In September 2010, the Veteran filed a second claim for TDIU indicating that his migraines, concentration problems, and respiratory disability precluded him from obtaining gainful employment.  He stated that he last worked in May 2000.  In response to a January 2011 letter from the RO inquiring as to whether the Veteran was seeking a separate claim of entitlement to service connection for "concentration problems," in a January 2011 statement, he explained that his concentration problems were a residual of his service-connected headaches.  At that time, he filed a third TDIU claim in January 2011 stating that his asthma and migraine headaches precluded him from obtaining gainful employment and that he last worked in March 2004.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty obtaining employment, as in this case, is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Id. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)...[than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability. Id.

The medical evidence includes the report of an October 2010 VA examination which considered the Veteran's service-connected disabilities.  The Board has also reviewed all medical records. 

With regard to allergic rhinitis, the Veteran had incapacitating episodes at least twice per year and complained of a loss of concentration.  The examiner diagnosed allergic rhinitis that was active.

With regard to bronchial asthma, the Veteran reported weekly asthmatic attacks and infections which required bed rest and treatment by a physician at least once per month lasting for one week.  He complained of a loss of concentration.  The examiner diagnosed bronchial asthma 

With regard to headaches, the Veteran stated that when headaches occurred he was able to complete some household chores, but was unable to work.  He reportedly experienced daily headaches and experienced fatigue.  Due to the progression of the headaches, the examiner diagnosed chronic headaches with subjective complaints of pain and fatigue.

The examiner opined that the effect of the Veteran's "condition" on his daily activities and occupation was mild due to fatigue during flare-ups, providing highly probative medical evidence against this claim. 

The Veteran underwent VA Disability Benefits Questionnaire (DBQ) general medical examination in March 2012 after which the examiner diagnosed chronic headache, asthma, and allergic rhinitis.  The examiner opined that these disabilities did not prevent the Veteran from securing or following a substantially gainful occupation, providing more evidence against this claim.  The examiner also indicated that the Veteran had only been employed in odd jobs since 2001.

With regard to headaches, the Veteran was not found to have very frequent prostrating prolonged attacks of non-migraine headache pain, but headaches did impact his ability to work.  The Veteran complained that his headaches caused difficulty concentrating which prevented him from obtaining physical and sedentary employment.  However, the examiner opined that there is no evidence of complaints of difficulty with concentration in his medical records and, if present, it is less likely than not that this would prevent any employment, providing more evidence against this claim.

With regard to asthma and allergic rhinitis, the examiner indicated that the Veteran's respiratory condition impacted his ability to work in that he fatigued easily, but that allergic rhinitis did not impact his employability.  The Veteran denied that either asthma or allergic rhinitis interfered with his employment.

VA treatment records dated from January 2009 to April 2012 indicate treatment of the Veteran's service-connected headaches, asthma, and allergic rhinitis, but do not show that the Veteran is unemployable due to his service-connected disabilities.  Unfortunately, these records clearly provide evidence of high probative value against a finding that the Veteran cannot work as the result of his service-connected disabilities. 

The Board finds that the claim must be denied.  At no time has the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis. 

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  In this case, a VA examiner has indicated that the Veteran's headaches and asthma impacted his ability to work, but that his headaches, asthma, and allergic rhinitis did not prevent the Veteran from securing or following a substantially gainful occupation.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU on an extra-schedular basis.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations. 

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the appeal is denied.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the medical evidence in this case provides particularly negative evidence against this finding.  In this regard, it is important for the Veteran to understand that a 40% disability evaluation represents a significant problem (very generally, a 40% reduction in the Veteran's ability to work).  If the Board did not consider the Veteran's statements there would be a very limited basis for the current finding of 40%, let alone a higher rating, as the objective medical evidence, rather than supporting his claims, have, as a whole, consistently provided evidence against his contentions.  While the Board has carefully reviewed the Veteran's statements over time, the problems that the Veteran has indicated he has (overall) are consistent with this combined 40% rating, but not consistent with a finding that the Veteran cannot work due to his service connected disabilities, either individually or as a whole.      

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2011, of the criteria for TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements.  Nothing more was required. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claim. 

VA examinations with respect to the issue on appeal were also obtained in October 2010 and March 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Recognition is given to the fact that the most recent VA examination for the issue on appeal is now over two years old.  However, in the context of TDIU claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the March 2012 VA examination, and he has not contended otherwise.

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


